DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/21 has been entered.
 
Status of Claims
Pending: 
1-7, 10-15, 17-22
Withdrawn: 
19, 20
Rejected:
1-7, 10-15,17,18, 21, 22
Amended: 
1, 5
New: 
21, 22
Independent:
1, 5


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10-15, 17, 18, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto et al (US 2019/0330716).
Kuramoto is drawn to an aluminum alloy comprising (in wt%): 

Claim 1
Claim 2
Claim 3
Claim 5
Kuramoto
Si
0.5-2.0
0.7-1.4
1.0-1.4
0.5-2.0
0.30-2.00
Fe
0.2-0.4
0.2-0.3
0.22-0.28
0.2-0.4
0.03-1.00
Cu
-0.4
-0.2
-0.15
-0.4
-1.50
Mg
-0.5
-0.4
-0.35
-0.5
0.20-1.50
Mn
0.02-0.08
0.02-0.08
0.02-0.06
0.02-0.08
0.005-0.080
Cr
0.01-0.1
0.02-0.05
0.02-0.04
0.01-0.1
0.005-0.080
Sr
-0.15
0.01-0.12
0.02-0.10
-0.15
-
Fe+Cr



0.22-0.5
0.035-1.08


balance aluminum and inevitable impurities (see Kuramoto at [0031-0032]), which overlaps the alloying ranges of Si, Fe, Cu, Mg, Mn, Cr, and Fe+Cr recited in independent claims 1 and 5, as well as dependent claim 4. Further, concerning the amended limitation (cl. 1 and 5) of cube textural component ≥12vol%, Kuramoto teaches cube orientation of ≥ 10 area % at a sheet surface (abstract, examples), but does not specify a volume % of said cube texture. However, because Kuramoto teaches a substantially identical alloy processed substantially identically 
Overlapping ranges have been held to establish a prima facie case of obviousness, see MPEP § 2144.05. It would have been obvious to one of ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art, because the prior art finds that said composition in the entire disclosed range has a suitable utility. Additionally, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages," In re Peterson, 65 USPQ2d at 1379 (CAFC 2003).
Concerning claims 6 and 7, see above discussion of grain size.
Concerning claims 10-15, see above discussion of intermetallics.
Concerning claim 17, see above discussion of elongation.
Concerning claim 18, Kuramoto teaches forming said Al-Mg-Si alloy into a sheet for automobile body parts [0001,0002].
Concerning claims 21 and 22, see above discussion of r-value.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto et al (US 2019/0330716) further in view of Kamat (US 2016/0201158).
Kuramoto is discussed above. Kuramoto teaches alloying ranges of Si, Fe, Cu, Mn, Mn, and Cr that overlap the claimed ranges (see Table 1 above). However, Kuramoto does not teach 

Response to Arguments
In the response filed on 11/1/21, applicant amended claims 1, 5, added new claims 21 and 22, and submitted various arguments traversing the rejections of record. The examiner agrees that no new matter has been added.
Applicant’s arguments with respect to the rejection of claims 1-7, 10-18 in view of De Smet or Koshino have been considered but are moot because the new grounds of rejection herein do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The closest prior art to the amended claims is held to be Kuramoto, as set forth supra.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240.  The examiner can normally be reached on Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        1/26/22